Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 December 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia Dec. 23. 1790.

This is a scolding letter for you all. I have not recieved a scrip of a pen from home since I left it which is now eleven weeks. I think it so easy for you to write me one letter every week, which will be but once in three weeks for each of you, when I write one every week who have not one moment’s repose from business from the first to the last moment of the week. Perhaps you think you have nothing to say to me. It is a great deal to say you are all well, or that one has a cold, another a fever &c., besides that there is not a sprig of grass that shoots uninteresting to me, nor any thing that moves, from yourself down to Bergere or Grizzle. Write then my dear daughter punctually on your day, and Mr. Randolph and Polly on theirs. I suspect you may have news to tell me of yourself of the most tender interest to me. Why silent then?
I am still without a house, and consequently without a place to open my furniture. This has prevented my sending you what I was to send for Monticello. In the mean time the river is frozen up so as that no vessel can get out, nor probably will these two months: so that you will be much longer without them than I had hoped. I know how inconvenient this will be and am distressed at it; but there is no help. I send a pamphlet for Mr. Randolph. My best affections to him, Polly, & yourself. Adieu my dear,

Th: Jefferson

